Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/03/2018.
Claims 1-15 are pending. 

Examiner’s Interview summary
On 02/23/2022 Examiner discussed the allowance matter with Mr. Niraj Patel to place the application in condition for allowance. However, no agreement was reached and Mr. Niraj Patel indicated that applicants’ needs more time to consider and would like to see an office action. 


Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20160046080 to Thomas et al. in view of USPN 20080230414 to Perret et al.
Per claim 1:
Thomas discloses:
1. An apparatus, comprising: 
a flexible film wiper attached to a platform and disposed on segments of a perimeter of the platform (Paragraph [0016] “FIGS. 7A-C depict wiping of a thin film in a stereolithographic printer”), the flexible film wiper extending beyond the perimeter to provide a sliding seal against corresponding walls of an enclosure of the platform (Paragraph [0055] “FIG. 7A to FIG. 7B to FIG. 7C, the wiper may move from one side of the container to the other while pushing the sag out of the film until it is sufficiently parallel to the build platform 4 (see FIGS. 6A-C)”); 
(Paragraph [0055] “the wiper may be of any suitable shape and may progress across the film floor in any suitable way, such as from one side to the other as shown in FIGS. 7A-C, or in a coordinated pivoting motion like windshield  wipers (i.e., rubber)”), the deformable member to apply sealing pressure to the flexible film wiper to increase a pressure of the sliding seal against the corresponding walls of the enclosure (Paragraph [0056] “such force may be provided by introducing a pressure difference between the lower and upper (resin contacting) sides of the thin film… a pressure difference may be created by use of a fan placed at the outside of an enclosure located below the film… the enclosure may be sealed to allow higher pressures to build”); and 
wherein the flexible film wiper (Paragraph [0054] “a highly flexible film… use of a wiper”) and the deformable member provide a two-part seal between the platform and the enclosure (Paragraph [0056] “the enclosure may be sealed to allow higher pressures to build”).

Thomas does not explicitly disclose clamping members disposed upon the deformable member, to apply a compressive force to the deformable member and the flexible film wiper.
However, Perret discloses in an analogous computer system clamping members disposed upon the deformable member, to apply a compressive force to the deformable member and the flexible film wiper (Paragraph [0063] “Several designs are possible for .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of clamping members disposed upon the deformable member, to apply a compressive force to the deformable member and the flexible film wiper as taught by Perret into the method of separating a part from a surface during additive fabrication, e.g., 3-dimensional printing as taught by Thomas. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of clamping members disposed upon the deformable member, to apply a compressive force to the deformable member and the flexible film wiper to provide an efficient technique for holding together the film and deformable member so that it sealed and no material can be leaked as suggested by Perret (paragraph [0009]).
 
Per claim 2:
Thomas discloses:
2. The apparatus of claim 1, wherein the deformable member comprises corner elements to be in direct contact with corresponding corners of the enclosure, the corner elements being to provide sliding corner seals between corners of the platform and the corresponding corners of the enclosure (Fig. 7A-C element 22 and related discussion).



Per claim 3:
Thomas discloses:
3. The apparatus of claim 2, wherein the corner elements include strain relief notches to mechanically isolate the corner elements from linear segments of the deformable member (Paragraph [0042] “A force generator 28 is affixed to one edge of the container, while the other end of the container 30 is fixed in place relative to the build platform. As the flexible container 2 bends downward, a separation edge or mechanical peel 16 initiates”).

Per claim 4:
Thomas discloses:
4. The apparatus of claim 1, wherein the flexible film wiper comprises a low-friction, non-compressible material (Paragraph [0051] “Thin film 22 may comprise any highly flexible and/or non-reactive material, such as Teflon® (or any other polytetrafluoroethylene-based formula)”).

Per claim 5:
Thomas discloses:
5. The apparatus of claim 4, wherein the low-friction, non-compressible material comprises one of a polyimide, a PEK polymer, polytetrafluoroethylene, or an aliphatic or semi-aromatic polyamide (Paragraph [0034] “container may be formed include one or more polymeric materials, such as Polyethylene Terephthalate .

Per claim 6:
Thomas discloses:
6. The apparatus of claim 1, wherein the deformable material comprises one of silicone, a flouroelastomer, or natural or synthetic rubber (Paragraph [0055] “the wiper may be of any suitable shape and may progress across the film floor in any suitable way, such as from one side to the other as shown in FIGS. 7A-C, or in a coordinated pivoting motion like windshield  wipers (i.e., rubber)”).

Per claim 7:
Thomas discloses:
7. The apparatus of claim 1, wherein the platform comprises guide pins and threaded posts, wherein the flexible film wiper and the deformable member include apertures corresponding to the guide pins and the threaded posts (Paragraph [0036] “a guide channel which shapes the direction of the force applied. Additionally, or alternatively, a force generator may apply a force at an angle offset from the normal of the container's surface. In some embodiments, the container may be formed with a non-uniform , 

Thomas does not explicitly disclose the apparatus further comprising clamping bars with apertures to accommodate the guide pins and the threaded posts, the clamping bars to provide clamping force to the deformable member and the flexible film wiper when nuts are threaded on the threaded posts.
However, Perret discloses in an analogous computer system the apparatus further comprising clamping bars with apertures to accommodate the guide pins and the threaded posts, the clamping bars to provide clamping force to the deformable member and the flexible film wiper when nuts are threaded on the threaded posts (Paragraph [0063] “Several designs are possible for the connection between the fixture 44 and the support 46. An attachment may be effected for example via springs, clamps or the like”; Paragraph [0039] “support legs 51 the side that is facing the respective fundamental beam 2, 3 or 4 is designed as threaded rod having an external thread. Corresponding bores having an inside thread, into which the support legs 51 may be screwed, are provided in the bottom side of the respective fundamental beams 2, 3 and 4”).
The feature of providing clamping bars with apertures to accommodate the guide pins and the threaded posts, the clamping bars to provide clamping force to the deformable member and the flexible film wiper when nuts are threaded on the threaded posts would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 9:
The rejection of claim 8 is incorporated and further, Thomas does not explicitly disclose wherein the deformable member comprises corner elements to be in direct contact with corresponding corners of the rectangular enclosure, the corner elements to provide sliding corner seals between corners of the rectangular platform and the corresponding corners of the rectangular enclosure.
However, Perret discloses in an analogous computer system wherein the deformable member comprises corner elements to be in direct contact with corresponding corners of the rectangular enclosure, the corner elements to provide sliding corner seals between corners of the rectangular platform and the corresponding corners of the rectangular enclosure (Paragraph [0101] “building platform 78 a guide plate 82 is arranged under the seal 81… outer edge 82a bends the seal 81 in the region of its outer circumference, so that the edge of the seal 81 in the gap is angled towards an upper boundary of the space”; Paragraph [0113] “this building material slides along into the duct 96. When the building material supply container 100b is empty and the device 1 is further operated, the filling level in the duct 96 falls on the side of the filling level sensor 102b” also see paragraph [0006]).
The feature of providing wherein the deformable member comprises corner elements to be in direct contact with corresponding corners of the rectangular enclosure, the corner elements to provide sliding corner seals between corners of the rectangular platform and the corresponding 

Claim 8 is/are the system claim corresponding to apparatus claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above. For the limitations a fixed rectangular enclosure to accommodate the moving platform assembly (figs. 7A-C and related discussion), the flexible film wiper to provide a sliding seal against corresponding walls of the rectangular enclosure (Paragraph [0055] “The film floor may be held in place by suction forces between the container floor 22 and the build platform 4 or part 12. This suction may depend on the viscosity of the resin and/or on the size of a part currently being fabricated. While the wiper 24 is depicted as a cylindrical roller in FIG. 7, the wiper may be of any suitable shape and may progress across the film floor in any suitable way”), wherein the flexible film wiper (Paragraph [0054] “a highly flexible film… use of a wiper”)and the deformable member provide a two-part seal between the platform  (Paragraph [0056] “the enclosure may be sealed to allow higher pressures to build”)and the deformable member provide a two-part seal between the platform and the enclosure to define a build volume of a powder-based 3-D printer (Paragraph [0021] “downward facing build platform 4 opposes the floor of container 6, which is filled with a photopolymer resin 10. FIG. 1 represents a configuration of stereolithographic printer 100 prior to formation of any layers of a part on build platform 4”).

Claims 10-14 is/are the system claim corresponding to apparatus claims 3-7 respectively, and rejected under the same rational set forth in connection with the rejection of claims 3-7 respectively, as noted above.

Claim 15 is/are the system claim corresponding to apparatus claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 5876550 discloses the present invention generally relates to manufacturing apparatus, method of manufacture, and products manufactured thereby and more particularly to an integral three-dimensional object (6, 15) formed from individually contoured laminations (4, 62) of the same or gradually varying shape, successive laminae of that object being produced out of thin sheet or powder based materials (1, 60) through the cutting, fusing or physicochemical property changing action generated by a computer directed beam (7) of concentrated energy or matter, successive substantially planar laminations (4, 62) of that object (6, 15) being automatically stacked together for step-wise laminar buildup of the desired object (6, 15).



USPN 5545367 discloses Methods and apparatus are disclosed for the production of high precision large scale, micro and mini structures using three dimensional stereolithography. The objects formed using these methods have minimal stress between layers and low curl distortion. The objects also have low warpage because no post-cure treatment is necessary. The methods include the use of elevated pressure, elevated temperature, or sequential polymerization of polymer precursor fluid, or a combination of these, in the three dimensional stereolithographic process.

Tsai, Jr-Hung, and Liwei Lin. "Micro-to-macro fluidic interconnectors with an integrated polymer sealant."

Shemelya, Corey, et al. "Encapsulated copper wire and copper mesh capacitive sensing for 3-D printing applications."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193